Dissenting Opinion Filed December 1, 2022




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-01022-CV

IN RE URBAN 8 LLC AND URBAN 8 MANAGEMENT LLC, RELATORS

           Original Proceeding from the 191st Judicial District Court
                             Dallas County, Texas
                      Trial Court Cause No. DC-21-08919

    OPINION DISSENTING FROM THE DENIAL OF EN BANC
                  RECONSIDERATION
                  Opinion by Justice Schenck

      In my opinion, this case presents important and recurring questions

concerning the right to be heard by appeal, particularly, but not only, from a

judgment rendered by default and without hearing in the trial court. For that reason,

I dissent from the Court’s declining to request a response to relators’ motion for

rehearing en banc and, subject to that response, I would be inclined to grant

reconsideration.

      We are told that this lawsuit was filed and served on Defendants’ registered

agent who, for reasons not relevant here, did not receive the notice. Plaintiff alleged

that she had tripped and fallen on the sidewalk as she approached Defendants’ place
of business. She asserted negligence and gross negligence claims and sought relief

in the form of actual damages generally, and in several specific forms, and separately

requested “exemplary damages,” presumably associated with her gross negligence

allegation.

        Following Defendants’ failure to answer timely,1 Plaintiff obtained judgment

by default and, at a subsequent hearing to prove up damages, was awarded $612,000

in general “real and actual” and other forms of specified actual damages. That order,

entitled “Final Order of Default,” did not describe itself as “judgment,” final or

otherwise and, while it provided for pre-judgment interest from the “date of the

incident,” it did not specify that date to permit calculation. It also contained no

resolution of Plaintiff’s pleaded request for exemplary damages and contained

neither a “Mother Hubbard” clause (once used to signal finality) nor any of the more

specific language now necessary to render a final judgment. See Lehmann v. Har-

Con Corp., 39 S.W.3d 191, 192 (Tex. 2001) (“We . . . hold that . . . a judgment issued

without a conventional trial is final for purposes of appeal if and only if either it

actually disposes of all claims and parties then before the court, regardless of its

language, or it states with unmistakable clarity that it is a final judgment as to all

claims and all parties”) (emphasis added). That order is dated November 18, 2021.




    1
     According to the allegations in the record before us, Defendants were not served with notice of the
default at their last known address in advance of the prove-up hearing.
                                                  –2–
         On May 25, 2022, after receiving notice of the suit and default, Defendants

appeared, answered, and filed a motion for new trial to “to set aside interlocutory

default.” On August 25, 2022, the trial court signed an order denying that motion for

new trial and stating the following:

        IT IS FURTHER ORDERED, ADJUDGED, and DECREED that the
        Final Order of Default is the Final Judgment, the Final Order of Default
        disposes of all parties and claims and is appealable; all claim, have been
        adjudicated; no claims or parties remain; and the Final Order of Default
        is the final determination as to all parties, issues, and claims in this case
        and is an appealable order in all respects.

(emphasis added).

         To be direct, I see no colorable basis to support the notion that the trial court

would have the authority to determine that an order, not final on its face under the

rule laid down in Lehmann, can be so made retroactively by the trial court itself after

the time to appeal has run.2

         Whether an order is “appealable” or not under the rule set down in Lehmann

is a matter of controlling concern to the appellate court’s jurisdiction and is

ultimately a matter for that court to decide. In keeping with a series of decisions

meant to protect the right to review and to promote merits resolutions, including and

especially in the case of default judgments, the Supreme Court has held that we must


    2
      Indeed, if this authority existed it would be hard to imagine the jurisdiction by which it would operate.
If the trial court’s order six months earlier was indeed a “final judgment,” the court’s plenary jurisdiction
would have long expired prior to its own subsequent “clarification.” As noted below, it would only be in a
case where the judgment might be read to be final and in response to a request from a superior court
considering a then pending appeal that such a clarification might be proper. Trial court orders are not
inherently imbued with the prospect of springing executory finality.
                                                    –3–
read the rules “reasonably, yet liberally, so that the right to appeal is not lost by

imposing requirements not absolutely necessary to effect the purpose of a rule.”

Ryland Enter. v. Weatherspoon, 355 S.W.3d 664, 665 (Tex. 2011); Republic

Underwriters Ins. Co. v. Mex–Tex, Inc., 150 S.W.3d 423, 427 (Tex. 2004). One of

those cases, Bella Palma v. Young, involved an appeal from a default judgment. 601

S.W.3d 799 (Tex. 2020). In that case, the appellate court, uncertain as to its own

jurisdiction over a pending, perfected appeal, abated the appeal and requested

clarification from the trial court as to its intent with respect to the order pending on

appeal. Reaching back to Lehmann, the court started with the controlling rule that

“intent to render a final judgment is demonstrated by a ‘clear indication that the trial

court intended the order to completely dispose of the entire case.’” Id. at 801 (quoting

Lehmann, 39 S.W.3d at 205). “If the appellate court is uncertain about the intent of

the order, it can abate the appeal to permit clarification by the trial court.” Id.

(emphasis added). Being faced with a potentially timely appeal, the appellate court

“may” ask for guidance from the trial court if clarification from the trial court is

needed. Id.

      Nothing in Bella Palma can be read to support the notion that the trial court

might, on its own account, retroactively give clarification or for the first time give a

“clear indication” that it “intended the order to completely dispose of the case” six

months earlier. Recognizing such authority would work mischief and prompt parties

to bombard the courts with protective notices of appeal to guard against subsequent

                                          –4–
“clarifications” coming after the time to appeal has run, as in this case. Without

invitation from a superior court, a trial court’s pronouncements with respect its

earlier unstated intentions cannot apply retroactively without undermining the rules

and the holding in Lehmann.

        Because the November 18, 2021 order does not, in my view, present any doubt

as to its finality under Lehmann, I would request a response and, subject to it, would

be inclined to grant the petition and direct the trial court to substantively entertain

and dispose of the remaining claims, rather than pronounce on its earlier unstated

intentions without invitation from a superior court. See In re Ashton, 266 S.W.3d

602, 604 (Tex. App.—Dallas 2008, orig. proceeding) (mandamus will lie to correct

a void order).

        Alternatively, and at a minimum, I would accept that the present petition for

writ of mandamus amounts to “a bona fide attempt to invoke our appellate

jurisdiction” should the subsequent order of August 25, 2022 amount to a new final

judgment.3 E.g., Verburgt v. Dorner, 959 S.W.2d 615, 616 (Tex. 1997); Linwood v.

NCNB Texas, 885 S.W.2d 102, 103 (Tex. 1994); City of San Antonio v. Rodriguez,

828 S.W.2d 417, 418 (Tex. 1992); Jarrell v, Bergdorf, 580 S.W.3d 463, 465 (Tex.

App.—Houston [14th Dist.] 2019, no pet.); see also CHM Homes v. Perez, 340



    3
      To be clear, as even that instrument, which makes no mention or disposition of the claims still pending
at the time the November 18, 2021 Order purports to otherwise resolve them—but merely makes post hoc
declarations as to the finality and appealability of that earlier order—I would not construe that latter order
as disposing of any extant issue or claim. Thus, I would not treat this order as final either.
                                                    –5–
S.W.3d 444, 452–53 (Tex. 2011); In re 2920 E.R., LLC, 607 Fed. App’x 349, 353–

54 (5th Cir. 2015) (treating mandamus as notice of appeal). While captioned as a

mandamus, this matter is nevertheless filed within our jurisdictional reach under rule

26.3. Garcia v. Kastner Farms, 774 S.W.2d 668, 670 (Tex. 1989); In re D.M., 643

S.W.3d 758, 760–61 (Tex. App.—Dallas 2022) (Goldstein & Schenck, J.J.,

concurring from denial of motion for en banc reconsideration).

      Regardless of whichever procedural explanation may be utilized to address

the issue by which Defendants may obtain relief from this Court, I dissent from any

order that has the effect of permitting a trial court to retroactively negate a party’s

ability to obtain review of a judgment.




                                            /David J. Schenck/
                                            DAVID J. SCHENCK
                                            JUSTICE



Molberg, Pedersen, III, and Nowell, J.J., join in this dissenting opinion.



221022DF.P05




                                          –6–